Order entered December 11, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01361-CV
                                    No. 05-17-01362-CV

                         IN RE SENRICK WILKERSON, Relator

                Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                    Trial Court Cause Nos. F10-01183 and F10-01184

                                         ORDER
                       Before Justices Lang-Miers, Myers, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s November 27, 2017

petition for writ of mandamus.


                                                    /s/   JASON BOATRIGHT
                                                          JUSTICE